Citation Nr: 0711640	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  06-05 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to accrued benefits. 

3.  Entitlement to additional burial benefits.


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

During the course of a videoconference hearing before the 
undersigned Veterans Law Judge in March 2007, as well as in 
correspondence of that same date, the appellant withdrew from 
consideration the issue of entitlement to accrued benefits.  
Accordingly, that issue will be dismissed.  

Moreover, good or sufficient cause having been shown, the 
appellant's case has been advanced on the docket pursuant to 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  During the course of a March 2007 videoconference hearing 
before the Board, and prior to the promulgation of a 
decision, the appellant requested a withdrawal of the issue 
of entitlement to accrued benefits.

2.  The veteran died on October [redacted], 2004.

3.  According to the Certificate of Death, the immediate 
cause of the veteran's death was respiratory failure, due to, 
or as a consequence of, congestive heart failure/ischemic 
cardiomyopathy, due to, or as a consequence, renal failure.

4.  At the time of the veteran's death, service connection 
was in effect for a herniated intervertebral disc of the 
lumbar spine, with traumatic degenerative arthritis, 
evaluated as 40 percent disabling; and dermatomycosis of the 
right hand, face, and nose, evaluated as 30 percent 
disabling.

5.  The veteran did not die as the result of a service-
connected disability, nor did a service-connected disability 
cause or contribute substantially or materially to cause his 
death.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of her Substantive Appeal by 
the appellant on the issue of entitlement to accrued benefits 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b)(c) (2006).

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2006).

3.  The criteria for additional burial benefits have not been 
met.  38 U.S.C.A. §§ 2302, 2307 (West 2002); 38 C.F.R. 
§ 3.1600 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) 
(2006).

At a March 2007 videoconference hearing before the Board, and 
in correspondence of that same date, the appellant voiced her 
intention to withdraw from consideration the issue of 
entitlement to accrued benefits.  As the appellant has 
withdrawn the appeal as to that issue, there remain no 
allegations of error of fact or law for appellate 
consideration.  Accordingly, the Board no longer has 
jurisdiction to review the appeal on the issue of entitlement 
to accrued benefits, and it is therefore dismissed without 
prejudice.  

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes: the appellant's multiple 
contentions, including those raised at a March 2007 hearing; 
service medical records; VA and private medical records; and 
various service/VA administrative records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the appellant's claims, and what the evidence in 
the claims file shows, or fails to show, with respect to 
those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).

The appellant (the widow of the veteran) seeks service 
connection for the cause of the veteran's death.  In 
pertinent part, it is argued that the veteran's internment as 
a prisoner of war (POW) during World War II resulted in the 
eventual development of cardiovascular/renal disease, which 
ultimately led to the veteran's death.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Moreover, where a veteran served ninety 
(90) days or more during a period of war, and 
cardiovascular/renal disease (including congestive heart 
failure/ischemic cardiomyopathy and/or renal failure) becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

Where a veteran is a former prisoner of war, atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
and arrhythmia) shall be service connected if manifest to a 
degree of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 
38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2006).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2006).  There are primary causes of death 
which, by their very nature, are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have had a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ, and was itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2006).

In the present case, a review of the record discloses that 
the veteran died on October [redacted], 2004.  According to the 
Certificate of Death, the immediate cause of the veteran's 
death was respiratory failure, due to, or as a consequence of 
congestive heart failure/ischemic cardiomyopathy, due to, or 
as a consequence of, renal failure.  At the time of the 
veteran's death, service connection was in effect only for a 
herniated intervertebral disc of the lumbar spine, with 
traumatic degenerative arthritis, evaluated as 40 percent 
disabling; and dermatomycosis of the right hand, face and 
nose, evaluated as 30 percent disabling.

Service medical records, it should be noted, are negative for 
history, complaints, or abnormal findings indicative of the 
presence of respiratory and/or cardiovascular/renal disease.  
As of the time of a service separation examination in 
September 1945, the veteran's lungs, cardiovascular system, 
and genitourinary system were within normal limits, and no 
pertinent diagnoses were noted.  VA medical examinations 
conducted on various occasions following the veteran's 
discharge from service, specifically, June 1948, June 1950, 
April and May 1958, June 1961, July 1962, and September 1962, 
were similarly negative for any of the disabilities which 
played a part in the veteran's death.  The veteran's VA 
outpatient treatment reports were negative as well.  In point 
of fact, not until September 1987, more than 40 years 
following the veteran's discharge, was there radiographic 
evidence of any cardiovascular pathology, and, even then, 
only mild abdominal aortic vascular calcification.  Various 
other disabilities which might have contributed in some way 
to the veteran's death (including myeloproliferative 
disorder, congestive heart failure, hypertension, chronic 
obstructive pulmonary disease, and coronary artery disease) 
were first noted no earlier than September 30, 2004, almost 
60 years following the veteran's discharge, and only a few 
days prior to his ultimate demise.  Significantly, at no time 
have any of the aforementioned disabilities been attributed 
to the veteran's period of active military service.  

The appellant (the widow of the veteran) argues that, during 
the period from August 16 to August 29, 1944, the veteran was 
interned at a Swiss prison camp, thereby qualifying him as a 
former prisoner of war entitled to presumptive service 
connection for atherosclerotic heart and/or hypertensive 
vascular disease (including congestive heart failure).  
However, in an Administrative Decision of September 2006, it 
was noted that, in order to be considered a former prisoner 
of war, a service person must have been forcibly detained or 
interned under circumstances comparable to those under which 
persons generally have been forcibly detained or interned by 
enemy governments during periods of war.  Such circumstances, 
it should be noted, include, but are not limited to, physical 
hardships or abuse, psychological hardships or abuse, 
malnutrition, and unsanitary conditions.  Each individual 
member of a particular group of detainees or internees shall, 
in the absence of evidence to the contrary, be considered to 
have experienced the same circumstances as those experienced 
by the group.  38 U.S.C.A. § 101(32) (West 2002); 38 C.F.R. 
§ 3.1(y)(2)(i) (2006).  

Based on a review of the record, the RO concluded that, while 
the veteran had, in fact, been held by the Swiss Government, 
the evidence did not show that he endured hardships or 
treatment comparable to the circumstances for those persons 
who were forcibly detained or interned by enemy governments 
during a period of war.  Accordingly, he was not entitled to 
former prisoner of war status (or presumptive service 
connection for congestive heart failure and/or ischemic 
cardiomyopathy).  

Based on the aforementioned, and absent presumptive service 
connection for the aforementioned cardiovascular/renal 
disabilities, the Board is compelled to conclude that a 
service-connected disability or disabilities did not, in 
fact, cause or contribute substantially or materially to the 
veteran's death.  Accordingly, service connection for the 
cause of the veteran's death must be denied.

Turning to the issue of entitlement to additional burial 
benefits, the Board observes that, in correspondence of 
December 2004, the appellant was informed that burial 
benefits had been granted in the form of $300 for funeral 
costs, with an additional $300 allocated for burial expenses.  
Pursuant to applicable law and regulation, and for the 
purpose of the payment of burial expenses, the term "veteran" 
includes a person who died during a period deemed to be 
active military, naval, or air service under § 3.6(b)(6).  
The period of active service upon which the claim is based 
must have been terminated by discharge or release from active 
service under conditions other than dishonorable.  

(a) Service-Connected Death and Burial Allowance:  Where a 
veteran dies as a result of a service-connected disability or 
disabilities, an amount not to exceed the amount specified in 
38 U.S.C.A. § 2307 [or if entitlement is under § 3.40(b), 
(c), or (d), an amount computed in accordance with the 
provisions of § 3.40(b) or (c)] may be paid toward the 
veteran's funeral and burial expenses including the cost of 
transporting the body to the place of burial.  Entitlement to 
this benefit is subject to the applicable further provisions 
of this section and sections 3.1601 through 3.1610.  Payment 
of the service-connected death burial allowance is in lieu of 
payment of any benefit authorized under paragraph (b), (c), 
or (f) of this section.

(b) Nonservice-Connected Death Burial Allowance:  Where a 
veteran's death is not service connected, an amount not to 
exceed the amount specified in 38 U.S.C.A. § 2302 [or if 
entitlement is under § 3.40(b), (c), or (d), an amount 
computed in accordance with the provisions of § 3.40(b) or 
(c)] may be paid toward the veteran's funeral and burial 
expenses including the cost of transporting the body to a 
place of burial.  Entitlement is subject to the following 
condition(s):  (1) at the time of death, the veteran was in 
receipt of pension or compensation (or but for the receipt of 
military retirement pay, would have been in receipt of 
compensation).  38 U.S.C.A. §§ 2302, 2307 (West 2002); 
38 C.F.R. § 3.1600 (2006).

As is clear from the above, the appellant has already been 
provided the appropriate burial benefits based upon her 
husband's (the veteran's) death due to nonservice-connected 
conditions.  Moreover, as per the aforementioned discussion, 
it is clear that the veteran's death was not in any way 
causally related to a service-connected disability or 
disabilities.  Accordingly, an award of additional burial 
benefits is not in order.

As to the procedural aspects of this case, the Board notes 
that the Veterans Claims Assistance Act of 2000 (VCAA) Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West Supp. 2006)] redefined VA's duty to assist an appellant 
in the development of her claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify an 
appellant of any evidence that is necessary to substantiate 
her claims, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim; veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.  

In the present case, in correspondence of December 2004 and 
February 2007, the RO provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate her claims for service connection for the cause 
of her husband's (the veteran's) death and for additional 
burial benefits, as well as what information and evidence 
should be submitted by her, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of or submit any further evidence in her possession 
pertaining to her claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
medical records and examination reports, and service/VA 
administrative records.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra.; see also ATD. Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  


ORDER

Service connection for the cause of the veteran's death is 
denied.

The claim of entitlement to accrued benefits is dismissed.

Entitlement to additional burial benefits is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


